UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6788



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FAUSTO CEPEDA,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:93-cr-00128-JRS; 3:06-cv-00229-JRS)


Submitted: February 15, 2007              Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fausto Cepeda, Appellant Pro Se. Charles Philip Rosenberg, United
States Attorney, Alexandria, Virginia, David T. Maguire, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fausto Cepeda seeks to appeal the district court’s order

treating his motion to preserve review of sentencing error filed

under Fed. R. Evid. 201(d) as a successive 28 U.S.C. § 2255 (2000)

motion, and dismissing it on that basis.             The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).   We have independently reviewed the record and

conclude   that   Cepeda   has   not   made   the   requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                DISMISSED


                                 - 2 -